

Exhibit 10.1

COMMERCIAL SUPPLY AGREEMENT
THIS COMMERCIAL SUPPLY AGREEMENT (this “Agreement”) is made as of January 31,
2014 (the “Effective Date”) by and between LifeVantage Corporation, a Colorado
corporation having a place of business at 9815 South Monroe Street, Suite 100,
Sandy, Utah 84070 (“Company”) and Deseret Laboratories, Inc., a Utah corporation
having a place of business at 1414 East 3850 South, St. George, Utah 84790
(“Manufacturer”). Each of Company and Manufacturer is referred to as a “Party”
and, collectively, the “Parties”.
WITNESSETH:
WHEREAS, Company develops, sells and distributes unique nutritional supplements
and personal care products;
WHEREAS, Company desires that Manufacturer manufacture and supply certain
products of Company’s based on Company’s formulas and specifications on the
terms set forth herein; and
WHEREAS, Manufacturer desires to manufacture and supply such products on the
terms set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Parties, Company
and Manufacturer agree as follows.
Article 1
DEFINITIONS
The following words and phrases when used herein with capital letters shall have
the meanings set forth or referenced below.
1.1    “Adverse Supply Event” shall have the meaning set forth in Section
4.2(b).
1.2    “Affiliate” shall mean any corporation or other entity which controls, is
controlled by, or is under common control with a Party to this Agreement at any
time during the Term. A corporation or other entity shall be regarded as in
control of another corporation or other entity if it owns, or directly or
indirectly controls, in excess of fifty percent (50%) of the voting stock or
membership interests of the other entity or if it possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation or non-corporate business entity, as applicable.
1.3    “Applicable Law” shall mean the Federal Food, Drug and Cosmetic Act and
all other applicable laws, rules, regulations, guidelines, and standards,
including, without limitation, cGMPs.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 1 of 24

--------------------------------------------------------------------------------



1.4    “cGMP” shall mean the current good manufacturing practices required by
the FDA and set forth in the United States Federal Food, Drug and Cosmetic Act
or FDA regulations, policies or guidelines in effect at any time during the Term
applicable to the Products, and all corresponding industry standards and
requirements of each applicable Regulatory Authority.
1.5    “Company IP” shall mean intellectual property, including but not limited
to: (i) Company’s rights and interests in and to issued patents and pending
patent applications, including, without limitation, all provisional
applications, substitutions, continuations, continuations-in-part, divisionals,
and renewals, all letters patent granted thereon, and all re-issues,
re-examinations and extensions thereof, and supplemental protection certificates
relating thereto, which relate to Product; (ii) all Technology related to
Product; and (iii) any Improvements to the foregoing.
1.6    “Company Project IP” shall have the meaning set forth in Section 9.2.
1.7    “Confidential Information” shall mean the proprietary and confidential
information of a Party disclosed under this Agreement, part of a prior
disclosure, or developed hereunder, except any portion thereof which:
(a)    is known to the recipient at the time of the disclosure, as evidenced by
its written records or other competent evidence;
(b)    is disclosed to the recipient by a third person lawfully in possession of
such information and not under an obligation of nondisclosure;
(c)    is published or generally known to the public, either before or after the
date of disclosure through no act or omission on the part of the recipient;
(d)    is developed by or for the recipient independently of Confidential
Information disclosed hereunder as evidenced by the recipient’s written records
or other competent evidence; or
(e)    is required by law to be disclosed by the recipient, to defend or
prosecute litigation or to comply with governmental regulations, provided that
the recipient gives the other Party hereto prompt prior written notice of such
legal requirement, such that such other Party shall have the opportunity to
apply for confidential treatment of such Confidential Information, and
reasonably cooperates therewith. The Confidential Information of Company shall
be deemed to include all information concerning the terms and existence of this
Agreement, as well as all Technology, Company IP, Company Project IP, Company’s
Other Project IP and other information relating to the Products.
1.8    “Customer Representative in Plant” shall have the meaning set forth in
Section 7.5.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 2 of 24

--------------------------------------------------------------------------------



1.9    “Equipment” shall mean, as applicable, all equipment used to prepare,
process, manufacture, blend, store, transport and package the Product.
1.10    “FDA” shall mean the United States Federal Drug Administration.
1.11    “Firm Purchase Order” shall have the meaning set forth in Section 5.2.
1.12    “Force Majeure” shall have the meaning set forth in Section 12.1(a).
1.13     “Improvements” shall mean any and all new developments by a Party,
excluding Project IP, related to Product, Materials, manufacture or packaging,
including, but not limited to, the Product’s use, composition, formulation,
development, or processing.
1.14    “Initial Term” shall have the meaning set forth in Section 10.1.
1.15    “Materials” shall mean all active raw materials used to prepare,
process, manufacture, blend and package the Product.
1.16    “Other Project IP” shall have the meaning set forth in Section 9.2.
1.17    “PAC” shall mean the Product Advisory Committee as set forth in Section
3.1.
1.18     “Product” or “Products” shall mean the products set forth on Exhibit A
and other proprietary products purchased by Company under Firm Purchase Orders
pursuant to this Agreement to be blended, manufactured, tableted and inspected,
bottled, labeled, sealed, and packaged by manufacturer in accordance with the
Product Specifications.
1.19    “Product Specifications” shall mean those product specifications
identified on the Purchase Order; provided that any modification or amendment to
the Product Specifications shall be mutually agreed on in writing by the
Parties.
1.20    “Project IP” shall mean any developments, inventions, Improvements or
Technology developed or conceived by the Company or Manufacturer pursuant to or
in connection with this Agreement, or using, based on or derived from Company IP
or Company Confidential Information.
1.21    “Purchase Order” shall mean written orders from Company to Manufacturer,
which shall specify: (a) the quantity of Products ordered; (b) delivery dates;
and (c) delivery destinations.
1.22    “Quality Agreement” shall have the meaning set forth in Section 7.2.
1.23    “Regulatory Authority” shall mean, with respect to the Territory, any
federal, state or local or international regulatory agency, department, bureau
or other governmental entity, including, without limitation, the FDA.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 3 of 24

--------------------------------------------------------------------------------



1.24    “Renewal Term” shall have the meaning set forth in Section 10.1.
1.25     “Technology” shall mean and include any and all unpatented proprietary
ideas, inventions, patents, patent applications, discoveries, Confidential
Information, trade secrets (including, without limitation, ingredient profiles,
flavor profiles and flavors), data, formulae, designs, specifications, methods,
processes for mixing, blending, preparing and manufacturing the Products,
ingredient and flavor formulations, regulatory information, techniques, ideas,
know-how, technical information, process information, control, manufacturing
data and materials.
1.26    “Territory” shall mean all countries and jurisdictions in the world.
1.27    “Term” shall have the meaning set forth in Section 10.1.
1.28    “Third Party” shall mean a party other than Manufacturer or Company and
their respective Affiliates.
Article 2
PRODUCT; ADDITIONAL SERVICES
2.1    Purchase and Sale of Products. Pursuant to the terms and conditions of
this Agreement and for the duration of this Agreement, Manufacturer shall
manufacture, sell and deliver to Company all Product ordered by Company, and
Company shall purchase and take delivery from Manufacturer Product ordered by
Company in Firm Purchase Orders. Company shall have the right at all times to
obtain Products from one or more second sources.
2.2    Additional Services. During the Term, the Parties may agree that
Manufacturer shall provide to Company the additional services agreed in writing
by the Parties and annexed as an Exhibit hereto.
Article 3
PRODUCT MANAGEMENT COMMITTEE
3.1    Product Advisory Committee. Within thirty (30) days after the Effective
Date, the Parties shall establish a Product Advisory Committee (the “PAC”) to
coordinate key Product issues including, without limitation, Product
development, manufacturing process, ingredient procurement, quality and testing,
and logistics relating to this Agreement. The PAC shall be composed of two (2)
senior, qualified representatives from each Party (or from a Party’s Affiliate),
with representatives having experience in product development, finance, supply
chain logistics, and manufacturing. A Party may replace one or both of its PAC
representatives from time to time upon written notice to the other Party. The
PAC shall exist during the Term, unless the Parties otherwise agree in writing.
Each Party shall appoint one of its representatives on the PAC as its secretary.
The secretary shall be responsible for scheduling meetings of the PAC and
agendas for such meetings (at least ten (10) days before such meetings). The PAC
secretary shall be responsible for having minutes of each PAC meeting prepared
and circulated among

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 4 of 24

--------------------------------------------------------------------------------



the PAC members within five (5) days after each meeting. For clarity, the PAC is
an advisory committee, and Company shall maintain all final decision-making
authority related to the Product and its development and manufacture.
3.2    PAC Meetings. The PAC shall meet at least once every calendar quarter
during the Initial Term (and more frequently, if mutually agreed by a majority
of the PAC members) and annually thereafter. Meetings may be held by telephone
or video-conference; provided that at least one (1) meeting per year shall be
held in person. Meetings of the PAC shall be effective only if at least one (1)
PAC representative of each Party participates in the meeting (in person or by
telephone or video conference). Each Party shall be responsible for expenses
incurred by its PAC representatives in attending or otherwise participating in
PAC meetings. If only one PAC representative of a Party is present at a meeting,
then that representative shall have the right to cast the vote of the absent
Party representative.
3.3    PAC Responsibilities. The PAC shall facilitate open communication,
collaboration and cooperation between the Parties with respect to the Products
and manufacturing thereof, and shall promote the prompt and reasonable
resolution of issues or problems that may arise in connection therewith. The
principal functions of the PAC are to foster a collaborative relationship
between the Parties to expedite the efficient manufacturing and delivery of
Product, discuss new Product development, discuss Product and manufacturing
developments and challenges and work on solutions, disclose Project IP and
process developments; and identify forecasting and sales trends.
Article 4
MANUFACTURE AND SUPPLY OF PRODUCTS
4.1    Manufacture. Manufacturer shall fulfill all Firm Purchase Orders in
accordance with this Agreement. In the event of any supply interruption,
Manufacturer agrees to promptly notify Company with full details and to use its
best efforts to restore supply of Product to the levels forecasted and as
contemplated in this Agreement as soon as possible, provided that such notice
shall not change in any manner Manufacturer’s obligations under this Agreement.
4.2    Failure and Shortfalls.
(a)    In the event that Manufacturer fails to deliver by the relevant delivery
date at least ninety five percent (95%) of Product meeting the requirements of
this Agreement under Firm Purchase Orders, Company may cancel the amount of the
shortfall from the relevant Firm Purchase Orders and have the shortfall
manufactured by one or more second sources.
(b)    In the event that (i) Manufacturer has been given notice from a
regulatory, governmental agency or Company indicating a significant regulatory
deficiency or safety concern related to the Materials, the manufacture of
Product or a Product-related facility, (ii) a Manufacturer facility has
experienced a Force Majeure that prevents or materially curtails, or would
reasonably be expected to prevent or materially curtail, the manufacture

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 5 of 24

--------------------------------------------------------------------------------



and delivery of Product as contemplated hereunder, or (iii) Manufacturer is
unable to comply, or has not complied, with a change in the manufacturing
process that is required by a Regulatory Authority or by the Company,
notwithstanding Company agreeing to pay the reasonable actual costs attributable
to such change (each, an “Adverse Supply Event”), and Manufacturer cannot, or
will not, remediate the circumstances of the Adverse Supply Event so that
manufacture and delivery of Product can continue and/or resume under this
Agreement as contemplated herein within thirty (30) days after the occurrence of
the Adverse Supply Event, then Company may cancel relevant outstanding Purchase
Orders, whether or not such Purchase Orders have been accepted by Manufacturer,
and have all such Product manufactured by one or more second sources from the
period beginning on the date of the Adverse Supply Event, or date that supply of
Product ceased. Manufacturer shall use its best efforts to resume Product
manufacture after any Adverse Supply Event including, without limitation,
promptly complying with any reasonable manufacturing process changes requested
by Company.
4.3    Regulatory Approval. Manufacturer shall reasonably assist Company in
obtaining any necessary governmental and regulatory approvals for the Products
in any country in the Territory (“Regulatory Approval”). Manufacturer shall use
its commercially reasonable efforts to successfully perform all activities
requested by Company in order to obtain Regulatory Approvals for the Territory,
which shall include, without limitation, performing all tasks in a timely and
professional manner and adhering to all timelines required to obtain such
approvals as quickly as practicable. Manufacturer shall be reasonably
reimbursed, if said activities are excessive according to industry standards.
Article 5
ORDERS
5.1    Purchase Orders.
(a)    Company shall submit each Purchase Order for Product to Manufacturer at
least sixty (60) days prior to the delivery date for the Products set forth
therein. Company shall deliver to the Manufacturer the Materials needed for the
manufacture of the Product no fewer than forty-five (45) days prior to such
delivery date. Late deliveries of needed Materials will result in a
corresponding adjustment to the delivery date.
(b)    Each Purchase Order or any acknowledgment thereof, whether printed,
stamped, typed, or written shall be governed by the terms of this Agreement and
none of the provisions of such Purchase Order or acknowledgment shall be
applicable except those specifying Product and quantity ordered, delivery dates,
special shipping instructions and invoice information.
(c)    Manufacturer shall deliver Product on the delivery dates set forth in
each Firm Purchase Order, provided delivery may be up to thirty (30) days before
or fifteen (15) days after any such delivery date. In the event that
Manufacturer believes it may miss a

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 6 of 24

--------------------------------------------------------------------------------



delivery date in a Firm Purchase Order submitted by Company, Manufacturer shall
promptly give Company written notice of the same specifying in detail the
reasons for the late delivery.
5.2    Purchase Order Confirmation. As soon as practicable but no later than
five (5) days after receipt of Company’s Purchase Orders issued in accordance
with this Agreement, Manufacturer shall confirm to Company its receipt of the
Purchase Order, delivery date and quantity of product order by Company. Any
Purchase Order shall be deemed accepted by Manufacturer if not rejected within
five (5) business days of its receipt by Manufacturer. A Purchase Order shall be
deemed a “Firm Purchase Order” after it has been accepted, or deemed to have
been accepted, by Manufacturer in accordance with this Section 5.2.
5.3    Other Firm Purchase Order Changes or Cancellations. If Company requests
other changes to Firm Purchase Orders, Manufacturer shall attempt to accommodate
the changes within reasonable manufacturing capabilities and efficiencies. If
Manufacturer can accommodate such change, Manufacturer shall advise Company of
the costs associated with making any such change and Company shall be deemed to
have accepted the obligation to pay Manufacturer for such costs if Company
indicates in writing to Manufacturer that Manufacturer should proceed to make
the change. If Manufacturer cannot accommodate such change, Company shall be
bound to the original Firm Purchase Order. If Company cancels a Firm Purchase
Order, Manufacturer shall be relieved of its obligation to manufacture Product
under such Firm Purchase Order, and Company shall be obligated to pay
Manufacturer its reasonable and documented costs associated with its fulfillment
of such Firm Purchase Order prior to cancellation including, but not limited to,
any costs associated with Materials purchased by Manufacturer to be used in the
Manufacture of Products that cannot be reasonably used for future manufacture of
Products or the manufacture of another party’s products. The Company will then
own said material it paid for under this Section.
5.4    Materials.
(a)    Supply. Manufacturer shall manufacture the Products for Company from
Materials that Company shall purchase and supply at its sole cost including,
without limitation, any replacement Materials (unless such replacement is
required due to an act or omission of Manufacturer). Company may store with the
Manufacturer a reasonable safety stock of Materials and Manufacturer shall at
all times remain responsible for the safety stock including, without limitation,
the storage, rotation, security and insurance thereof. The Company shall be
solely responsible for any defect or contamination in the Materials if such
defect or contamination existed in the Materials at the time Company supplied it
to Manufacturer and such defect or contamination would not be expected to be
discovered by Manufacturer through the exercise of ordinary due care.
Manufacturer will at its expense perform any testing on the Materials under this
Agreement, the Quality Agreement and as the Parties may mutually agree from time
to time, and Manufacturer shall notify Company of any out of specification test
results.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 7 of 24

--------------------------------------------------------------------------------



(b)    Company Title. Company shall retain title to such Materials at all times;
provided, however, risk of loss or damage to the Materials shall remain with
Manufacturer while in its possession or control except for ordinary and expected
degradation and expiration of such Material supplied by the Company for which
Company shall be responsible. If requested by Company any or all Materials or
Product in process will be delivered to Company or its designee at the Company’s
expense.
5.5    Equipment. Manufacturer shall pay the cost of all Equipment used to
perform its obligations under this Agreement, unless special prior arrangements
are made and agreed on in writing by the Parties. During the Term, Manufacturer
shall be responsible for cleaning, maintaining, servicing, replacing and
insuring such Equipment.
5.6    Product Labeling and Packaging. Manufacturer shall be solely responsible
for ensuring that the final packaging complies with Product Specifications.
Manufacturer shall provide Company with samples of all such final packaging or
labeling materials upon request.
5.7    Lot and Date Coding; Sub-Lots. Lot and date coding are to be applied on
all outer packaging for all Products as directed by Company. Should Company
desire Manufacturer to split a manufacturing lot of the Products into several
sub-lots during packaging, there shall be no split fees. Expiration dates are to
be as determined by Company unless otherwise agreed on by the Parties in
writing.
5.8    Waste. Manufacturer shall be responsible for the costs of disposal in
accordance with all Applicable Laws of all waste related to the Product except
for waste caused by Material supplied by Company that is defective or
contaminated at the time it is supplied to Manufacturer. If necessary,
Manufacturer shall hire, and direct a contractor to remove all waste from
Manufacturer’s manufacturing facility for the Products.
5.9    Delivery. Manufacturer shall deliver the Products to Company pursuant to
instructions provided by Company from time to time and will include shipping
charges on the invoice for each shipment of Products. Risk of loss for the
Products shall pass to Company, F.O.B. Manufacturer the time when they are
delivered as set forth above. Title to the Product and all Product in process
shall at all times remain in Company. Shipment shall be via a carrier designated
by Company. For shipments to destinations outside the United States, Company
shall be the exporter of record. If requested by Company, Manufacturer agrees to
make multiple shipments of Products per lot at no charge to Company other than
shipping costs.
5.10    Batch Failure/Acceptance of Products/Replacement of Nonconforming
Shipment.
(a)    In the event of a batch failure during preparation for manufacture or
during manufacture, or the discovery by Manufacturer of out-of-specification
Product prior to shipment, written notice of the same shall be promptly provided
to Company with full details and, with the consent of Company, the batch of
Product shall be replaced by Manufacturer as quickly as possible thereafter at
Manufacturer’s cost and expense; provided, however,

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 8 of 24

--------------------------------------------------------------------------------



Company shall be responsible for such costs to the extent such costs result from
Material supplied by Company that is defective or contaminated at the time it is
supplied to Manufacturer. If directed by Company, Manufacturer agrees promptly
to conduct an investigation and report to Company its findings, as well as take
any corrective actions that are appropriate in light of the findings of the
investigation or as are reasonably requested by Company.
(b)    After discovery that the Products fail to conform to the Product
Specifications or other requirements of this Agreement, Company may reject a
quantity of Products upon notice to Manufacturer. Manufacturer shall promptly
replace all rejected Product, as soon as reasonably possible. If Company rejects
such shipment, it shall also provide to Manufacturer samples of such Product for
evaluation. If Manufacturer evaluates such Product and determines that it did
conform to the Product Specifications and all other requirements of this
Agreement, the Parties shall submit samples of such Product to a mutually
acceptable independent laboratory or consultant, or both, as appropriate for
evaluation. If such independent laboratory determines that the Product conformed
to the Product Specifications and all other requirements of this Agreement,
Company shall bear all expenses for the evaluation. If Manufacturer or such
independent laboratory confirms that such shipment did not meet the Product
Specifications and/or the other requirements of this Agreement, Manufacturer
shall, in addition to promptly replacing, at no cost to Company, the Product
which does not conform. Any nonconforming Product shall be destroyed as directed
by Manufacturer, at Manufacturer’s expense unless such Product is nonconforming
due to Company supplying Materials that is defective or contaminated at the time
it is supplied to Manufacturer. Company shall not be required to pay
Manufacturer for any Product which has been correctly rejected pursuant to this
Section 5.10.
Article 6
PRICE AND PAYMENT
6.1    Price. Manufacturer shall invoice Company for the Products delivered by
Manufacturer at the prices set forth on Exhibit A. Prices are firm through the
Term of this Agreement; provided, however, the prices set forth on Exhibit A may
be adjusted to the extent (a) Manufacturer and Company agree to changes in the
manufacturing process that increase or decrease the cost of manufacturing the
Product, or (b) the cost of raw materials purchased by Manufacturer increases.
Notwithstanding the foregoing, price adjustments pursuant to Section 6.1(b)
shall not be made more frequently than once in any twelve (12) month period.
6.2    Payment. Manufacturer shall invoice Company upon shipment of the Products
following release by Manufacturer’s Quality Assurance department in accordance
with the Quality Agreement. Company shall make payment net thirty (30) days from
the date of receipt of Manufacturer’s invoice. Company may, at its option,
pre-pay fifty percent (50%) of the purchase order for a one percent (1%)
discount off the Purchase Order amount.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 9 of 24

--------------------------------------------------------------------------------



6.3    Taxes. Any federal, state, county or municipal sales or use tax, excise,
customs charges, duties or similar charge, or any other tax assessment (other
than that assessed against income), lawfully assessed or charged on the purchase
by Company of the Products sold pursuant to this Agreement shall be paid by
Company.
Article 7
QUALITY
7.1    Quality Control. Manufacturer shall apply its quality control procedures
and in-plant quality control checks on the manufacture of the Products for
Company in the same manner as Manufacturer applies such procedures and checks to
products similar to the Products manufactured for sale by Manufacturer. In
addition, Manufacturer shall test and release the Products in accordance with
its standard test methods mutually-agreed upon by Company and Manufacturer to
ensure that the Products conform to the Product Specifications. Manufacturer
shall not change the formula or manufacturing process for Product without the
prior consent of Company.
7.2    Quality Agreement. If requested by Company, the Parties shall negotiate
in good faith to enter into a quality agreement relating to the quality of the
Products delivered under this Agreement (the “Quality Agreement”).
7.3    Audit Rights.
(a)    Company shall have the right, upon twenty four (24) hour prior written
notice to Manufacturer, to conduct, at its expense and during normal business
hours, a quality assurance audit and inspection of Manufacturer’s records and
production facilities relating to the manufacturing, assembly and/or packaging
of the Products. Except as provided in Section 7.3(b), such audits shall,
assuming the full cooperation of Manufacturer, not be conducted more frequently
than three (3) times per calendar year unless there is a reasonable basis for
additional audits. Any auditors that are not employees of Company shall be
required to enter into confidentiality agreements with Manufacturer and Company
containing terms of confidentiality that require them to keep confidential
Manufacturer’s Confidential Information.
(b)    Company shall have the right to conduct additional audits in response to
incidents/deviations associated with the manufacture/testing of the Products,
given that a reasonable advanced notice is provided to Manufacturer. Visits by
Company to Manufacturer production facilities may involve the transfer of
Confidential Information, and any such Confidential Information shall be subject
to the terms of Article 11 hereof. The results of such audits and inspections
shall be considered Confidential Information under Article 11 and shall not be
disclosed to Third Parties, except to the extent required by law or otherwise in
connection with regulatory or governmental compliance and only then upon prior
written notice to Manufacturer, to the extent practicable. In the event that any
audit or inspection reveals that Manufacturer failed to meet cGMPs or the
Product Specifications, Manufacturer shall be responsible, at Manufacturer’s
expense, for: (a)

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 10 of 24

--------------------------------------------------------------------------------



conducting an investigation to define the probable causes for the failure; (b)
providing an acceptable cGMP investigation report and remediation plan to
Company for review and, with respect to the remediation plan, approval; and (c)
achieving compliance with cGMPs and the Product Specifications.
(c)    Company shall have the right, upon ten (10) days’ prior written notice to
Manufacturer, to conduct, at its expense and during normal business hours, a
quality assurance audit and inspection of all suppliers and vendors of
Materials. Manufacturer shall ensure that each of its agreements with vendors
and suppliers of Materials provides for both Manufacturer’s and Company’s right
to audit their facilities and processes. Manufacturer shall provide Company
written notice of its intent to audit a subcontractor or vendor of Materials no
less than thirty (30) days prior to a scheduled audit, and shall offer Company
an opportunity to attend and participate in such audit. Subcontractor and vendor
audits shall, assuming the full cooperation of Manufacturer and the
subcontractor or vendor at issue, (a) be limited to not more than two (2)
auditors for a duration of two (2) days or, at the option of Company, one (1)
auditor for three (3) days appointed by or representing Company and (b) may be
conducted not more than one (1) time per calendar year, without a reasonable
basis for additional audits. To the extent practicable Company shall coordinate
its audits with Manufacturer so they can be completed simultaneously.
7.4    Notification of Inspection. In the event the FDA or other Regulatory
Authority notifies Manufacturer that it intends to visit or inspect its
facilities relating to the manufacture of Product, the following shall apply:
(a) Manufacturer shall immediately provide notice of such visit or inspection to
Company; (b) Manufacturer shall permit a representative of Company to be present
at the facility during such visit or inspection; (c) Manufacturer shall permit
such representative of Company to be present at, and participate in, each daily
wrap up session for such inspection and the post-inspection wrap up session for
such inspection; (d) Manufacturer promptly shall provide Company with copies of
all written materials received by Manufacturer relating to such inspection;
(e) Manufacturer shall provide Company with advance copies of all proposed
responses, shall permit Company reasonable opportunity to review and comment on
each such response, shall reasonably consider Company’s reasonable comments
thereon and shall provide Company with copies of each such response as
submitted; and (f) Manufacturer agrees to allow the FDA or other relevant
Regulatory Authorities to conduct such audit and reasonably cooperate with the
FDA and other Regulatory Authorities in connection therewith. In addition,
Manufacturer shall advise Company immediately if an authorized agent of the FDA
or other Regulatory Authority visits any Manufacturer facilities relating to the
manufacture of Product without prior notice. Manufacturer shall furnish to
Company the report by such agency of any such visit within thirty (30) days of
Manufacturer’s receipt of such report.
7.5    Customer Representative in Plant. Company, at its own expense, shall have
the right to appoint a technician to be assigned to each Manufacturer facility
where any Product or component thereof is manufactured, assembled or packaged
(“Customer Representative in Plant”) at such times and for such periods as, in
the opinion of Company, is necessary to monitor compliance with this Agreement,
or to coordinate and advise on the proper manufacture of the

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 11 of 24

--------------------------------------------------------------------------------



Products by Manufacturer. While at the Manufacturer facility, the Customer
Representative in Plant shall have access solely to such areas of the
Manufacturer facility in accordance with Manufacturer’s Customer Representative
in Plant guidelines that are: (i) reasonably related to the manufacture of the
Product; (ii) food-service areas; (iii) designated office space (with internet
and phone service) as allocated to the Customer Representative in Plant by
Manufacturer; (iv) public areas within the facility; or (v) as otherwise
authorized by Manufacturer. The Customer Representative in Plant shall comply
with all applicable Manufacturer policies and procedures (including, without
limitation, all Manufacturer security policies and procedures and the Customer
Representative in Plant guidelines) as provided to Company in writing. Company
hereby represents that any and all of its employees visiting the Manufacturer
facility shall be bound by terms of confidentiality.
7.6    Notification of Complaints. Company shall notify Manufacturer promptly of
any Product complaints involving Manufacturer’s manufacture or packaging so as
to provide, to the extent practicable, sufficient time to allow Manufacturer to
evaluate the complaints and assist Company in responding to such complaints.
7.7    Product Recalls. In the event: (a) any Regulatory Authority or other
national government authority issues a request, directive or order that the
Products be recalled; (b) a court of competent jurisdiction orders such a recall
or withdrawal; or (c) Company or Manufacturer reasonably determines that the
Products should be recalled or withdrawn, the Parties shall take all appropriate
corrective actions, and shall cooperate in any governmental investigations
surrounding the recall. In the event that such recall results from the breach of
Manufacturer’s express warranties under this Agreement or its negligence or
willful misconduct, Manufacturer shall be responsible for promptly replacing the
quantity of Products that were recalled at no cost to Company, which replacement
of Products shall not limit the remedies available to Company.
Article 8
WARRANTIES; COVENANTS AND INDEMNIFICATION
8.1    Company’s Warranties.
Company represents and warrants to Manufacturer that Company’s performance of
its obligations under this Agreement shall not result in a material violation or
breach of any agreement, contract, commitment or obligation to which Company is
a Party or by which it is bound and shall not conflict with or constitute a
default under its corporate charter or bylaws.
8.2    Manufacturer’s Warranties and Covenants.
(a)    Manufacturer represents and warrants to Company that the Products
Manufacturer delivers to Company pursuant to this Agreement shall: (i) at the
time of delivery, not be adulterated within the meaning of the United States
Federal Food, Drug and Cosmetic Act (the “Act”) or within the meaning of any
applicable state or municipal law in which the definitions of adulteration are
substantially the same as those contained in the

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 12 of 24

--------------------------------------------------------------------------------



Act, as the Act and such laws are constituted and effective at the time of
delivery; (ii) shall be an article which may under the provisions of Section 404
of the Act be introduced into interstate commerce. Notwithstanding the
foregoing, it shall not be a breach of this Section 8.2(a) if Product is
adulterated within the meaning of the Act as a result of Material supplied by
Company being defective or contaminated at the time of delivery to Manufacturer
and Manufacturer has, with respect to such defective or contaminated Material,
complied with the provisions of this Agreement relating to the testing and
inspection.
(b)    Manufacturer further represents and warrants to Company that the Products
Manufacturer delivers to Company pursuant to this Agreement shall, at the time
of delivery, be free from defects in material and workmanship and shall have
been manufactured: (i) in accordance and conformity with the Product
Specifications and all the provisions of this Agreement; and (ii) in compliance
with all Applicable Law. Notwithstanding the foregoing, it shall not be a breach
of this Section 8.2(b) if Product is defective as a result of Material supplied
by Company being defective or contaminated at the time of delivery to
Manufacturer and Manufacturer has, with respect to such defective or
contaminated raw material, complied with the provisions of this Agreement
relating to the testing and inspection of raw material.
(c)    Manufacturer further represents and warrants to Company that
Manufacturer’s performance of its obligations under this Agreement shall not
result in a material violation or breach of any agreement, contract, commitment
or obligation to which Manufacturer or its Affiliates is a party or by which it
is bound and shall not conflict with or constitute a default under its
Certificate of Incorporation or corporate bylaws. Manufacturer shall obtain and
maintain all licenses and permits useful or necessary in order to meet its
obligations hereunder.
(d)    Manufacturer further represents and warrants that it has in place
facilities and processes necessary to protect the Confidential Information and
ensure Product security, including without limitation restricted areas,
workplace notices, and 24-hour on-site security personnel.
(e)    Manufacturer further represents and warrants that it shall perform all
obligations hereunder in compliance with all Applicable Laws, Manufacturer’s
standard operating procedures, and consistently high standards of workmanship
and professionalism. With respect to Product delivered hereunder, Manufacturer
has, and shall have, all the rights necessary to manufacture and sell the
Product.
8.3    Indemnification by Manufacturer. Manufacturer shall indemnify, defend and
hold harmless Company, its Affiliates, officers, directors and employees from
and against all claims, causes of action, suits, costs and expenses (including
reasonable attorney’s fees), losses or liabilities of any kind related to this
Agreement and asserted by Third Parties to the extent such claims arise out of
or are attributable to: (a) Manufacturer’s breach of this Agreement; or (b) any
negligent or wrongful act or omission on the part of Manufacturer, its
employees, agents,

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 13 of 24

--------------------------------------------------------------------------------



sub-contractors or representatives, or (d) any latent defect in the Products,
such as contamination or adulteration, to the extent not solely attributable to
the Materials as supplied on the date of supply by Company.
8.4    Indemnification by Company. Company shall indemnify, defend and hold
harmless Manufacturer, its Affiliates, officers, directors and employees from
and against all claims, causes of action, suits, costs and expenses (including
reasonable attorney’s fees), losses or liabilities of any kind related to this
Agreement and asserted by Third Parties to the extent such claims arise out of
or are attributable to: (a) Company’s breach of this Agreement; (b) any
negligence or willful misconduct of Company or its employees, agents or
sub-contractors; or (c) any latent defect existing in the raw materials supplied
by Company at the time such materials are delivered to Manufacturer if
Manufacturer has, with respect to such defective or contaminated Material,
complied with the provisions of this Agreement relating to testing and
inspection.
8.5    Conditions of Indemnification. If either Party seeks indemnification from
the other hereunder, it shall promptly give notice to the other Party of any
such claim or suit threatened, made or filed against it which forms the basis
for such claim of indemnification and shall cooperate fully with the other Party
in the investigation and defense of all such claims or suits. The indemnifying
Party shall have the option to assume the other Party’s defense in any such
claim or suit with counsel which is reasonably satisfactory to the other Party.
No settlement or compromise shall be binding on a Party hereto without its prior
written consent, such consent not to be unreasonably withheld.
8.6    Limitations.
(a)    EXCEPT AS OTHERWISE SET FORTH HEREIN, A PARTY SHALL NOT BE LIABLE TO THE
OTHER PARTY FOR INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES RELATED TO THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, IN EXCESS OF THE AMOUNT OF ANY
INSURANCE PROCEEDS RECOVERABLE UNDER THE LIABLE PARTY’S INSURANCE POLICIES,
WHICH POLICIES SHALL INCLUDE COVERAGE NOT LESS THAN THAT CONTEMPLATED IN SECTION
12.9; PROVIDED, HOWEVER, THE FOREGOING SHALL NOT APPLY TO DAMAGES OR LOSSES
RELATED TO THIRD PARTY CLAIMS; BREACHES OF ARTICLES 9 OR 11; OR WILLFUL
MISCONDUCT, GROSS NEGLIGENCE, NEGLIGENT OR INTENTIONAL MISREPRESENTATION OR
FRAUD.
(b)    FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION SHALL BE INTERPRETED
TO LIMIT THE INDEMNIFICATION OBLIGATION OF A PARTY IN CONNECTION WITH A THIRD
PARTY CLAIM EVEN IF THE RELATED DAMAGES ARE CHARACTERIZED AS BEING SPECIAL,
CONSEQUENTIAL, INCIDENTAL, INDIRECT OR OTHER LIKE DAMAGES OR LOSSES.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 14 of 24

--------------------------------------------------------------------------------



Article 9
INTELLECTUAL PROPERTY RIGHTS
9.1    Transfer of IP. Manufacturer acknowledges that, as between the parties,
Company is the sole and exclusive owner of the Company IP. Company hereby grants
a non-exclusive license during the Term to Manufacturer under the Company IP,
Company Project IP and Company’s interest in Other Project IP solely to the
extent necessary for Manufacturer to fulfill its obligations to the Company
under this Agreement. Manufacturer covenants that it shall not use the Company
IP, Company Project IP, or Other Project IP owned by Company for any purpose
beyond the scope of the license granted in the foregoing sentence.
9.2    Project IP. Company shall be the sole and exclusive owner of all Project
IP (i) related to the Product, including, without limitation, its development,
specifications, testing, ingredient contents and ratios, manufacture process,
formulation, and ingredient profiles, or (ii) based on, derived from or using
any Company IP or Company Confidential Information (“Company Project IP”).
Manufacturer hereby assigns to Company all of its right, title and interest in
and to all Company Project IP. Manufacturer agrees to execute such documents and
take such actions as Company may from time to time reasonably request to effect
the foregoing assignment. Ownership of all Project IP other than Company Project
IP shall be owned by the developing party (“Other Project IP”). Manufacturer
hereby grants to Company a worldwide, irrevocable, royalty-free nonexclusive
license for any purpose to the Other Project IP in which it has any right, title
or interest.
Article 10
TERM AND TERMINATION
10.1    Term. Unless earlier terminated as permitted herein, this Agreement
shall commence on the Effective Date and shall expire three (3) years thereafter
(the “Initial Term”) and shall automatically extend for additional one (1) year
terms (if any, a “Renewal Term” and, together with the Initial Term, the
“Term”), unless either Party provides written notice of non-renewal no less than
ninety (90) days prior to the expiration of the Initial Term or any Renewal
Term.
10.2    General Termination Rights. Either Party may terminate this Agreement as
follows:
(a)    immediately by providing written notice upon the bankruptcy of the other
Party, which bankruptcy is not resolved or withdrawn within ninety (90) days of
its filing; or
(b)    by giving to the other Party sixty (60) days prior written notice upon
the material breach of any representation, warranty or any other provision of
this Agreement by the other Party if the breach is not cured within sixty (60)
days after written notice thereof to the Party in default.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 15 of 24

--------------------------------------------------------------------------------



10.3    Termination.
(a)    Company and/or Manufacturer may terminate this Agreement at any time by
giving three (3) months’ prior written notice to the other Party; provided,
however, termination by Manufacturer pursuant to this Section 10.3(a) shall not
relieve Manufacturer of its obligation to fulfill any outstanding Firm Purchase
Orders.
(b)    Company or Manufacturer shall have the right to terminate this Agreement
upon written notice to the other Party should any Adverse Supply Event continue
for more than three (3) months or due to a continuing Force Majeure as
contemplated in Section 12.1.
(c)    Company or Manufacturer shall have the right to immediately terminate
this Agreement upon the breach by the other Party of its noncompetition
obligations under this Agreement, as set forth in Section 11.6.
10.4    Termination/Accrued Obligations. Termination of this Agreement shall not
relieve either Party of any liability which has accrued prior to the effective
date of such termination, nor prejudice either Party’s right to obtain
performance of any obligation provided for in this Agreement, which by its
express terms or context survives termination, provided that (i) with respect to
a termination by Company pursuant to Section 10.2 or 10.3(a), (b) or (c),
Company shall not be obligated to purchase any further Product, but if
Manufacturer is capable of manufacturing Product as required by this Agreement
within three (3) months thereafter, it may require Manufacturer to fill all
outstanding Firm Purchase Orders as of the date of termination and for such
longer period required for transfer of Product manufactured to another
manufacturer, and (ii) with respect to a termination by Manufacturer pursuant to
Section 10.2, or a termination by Company pursuant to Section 10.3(a), Company
shall be obligated to purchase all Product ordered pursuant to Firm Purchase
Orders, assuming that production of Product shall be wound down promptly and
ceased as soon as reasonably practicable by Manufacturer. In any event,
Manufacturer shall, at its own cost and expense, return to Company any Materials
in Manufacturer’s possession.
10.5    Survival. Expiration or early termination of this Agreement shall not
relieve either Party of any obligations that it may have incurred prior to
expiration or early termination and all covenants and agreements contained in
this Agreement, which by their terms or context are intended to survive, shall
continue in full force and effect, including without limitation, Articles 7
through 12, as well any relevant provisions of the Quality Agreement.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 16 of 24

--------------------------------------------------------------------------------



Article 11
CONFIDENTIAL INFORMATION
11.1    Nondisclosure. It is contemplated that in the course of the performance
of this Agreement each Party may, from time to time, disclose Confidential
Information to the other. Manufacturer agrees that, except as expressly provided
herein, it shall not disclose Confidential Information received from Company,
and shall not use Confidential Information disclosed to it by Company, for any
purpose other than to fulfill Manufacturer’s obligations hereunder. Company
agrees that, except as expressly provided herein, it shall not disclose
Confidential Information received from Manufacturer, and shall not use
Confidential Information disclosed to it by Manufacturer, for any purpose other
than to fulfill Company’s obligations hereunder. Company shall have the right to
share the terms of this Agreement and this Agreement with its current and
potential collaborators, partners, and investors who are obligated to keep its
terms confidential. Without limiting the generality of the foregoing,
Manufacturer hereby agrees that it shall disclose the cost of Materials and
Product pricing only to such of its senior management personnel who have a need
to know such information. Manufacturer shall protect the Products from
unauthorized copying, reproduction, dissemination or disclosure and from other
unauthorized use including, without limitation, unauthorized use during any
manufacturing or scrap processes.
11.2    Exceptions to Duty of Nondisclosure. Notwithstanding the above, nothing
contained in this Agreement shall preclude Company from utilizing Confidential
Information as may be necessary in prosecuting patent rights related to Product,
obtaining governmental marketing approvals, or complying with other governmental
laws and regulations or court orders (provided that the Party disclosing such
information uses reasonable efforts to seek confidential treatment of such
information). The obligations of the Parties relating to Confidential
Information shall expire ten (10) years after the termination of this Agreement.
In addition, if either Party, based on the advice of its counsel, determines
that this Agreement, or any of the other documents executed in connection
herewith, must be filed with the Securities and Exchange Commission, then such
Party shall have the right to file this Agreement (or such other documents) with
the Securities and Exchange Commission, provided that such Party notifies the
other Party reasonably in advance of such filing and uses commercially
reasonable efforts to obtain confidential treatment of the material terms and
conditions of this Agreement (consistent with Applicable Law).
11.3    Return of Confidential Information. Upon termination of this Agreement,
the receiving Party shall, if so requested by the disclosing Party, promptly
return to the disclosing Party the originals and all copies of any Confidential
Information (including all extracts, summaries and derivatives thereof) then in
the receiving Party’s possession or under the receiving Party’s control.
Notwithstanding the foregoing, the receiving Party may retain one (1) copy of
such Confidential Information for legal archival purposes, provided that such
copy shall be kept confidential after the termination or expiration of this
Agreement.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 17 of 24

--------------------------------------------------------------------------------



11.4    Handling and Reconstruction of and Access to Confidential Information.
Each Party shall maintain the originals or electronic copies of all documents
containing disclosing Party’s Confidential Information according to its own
internal quality procedures, cGMP and Applicable Laws. Accordingly, each Party
shall ensure that such procedures incorporate and maintain appropriate safety
and facility procedures, data security procedures and other safeguards against
the destruction, loss, or alteration of the disclosing Party’s Confidential
Information in the possession of the receiving Party, including procedures for
the recovery and reconstruction of lost Confidential Information. At no time
shall the receiving Party store or hold the disclosing Party’s Confidential
Information in a form or manner not promptly accessible to the disclosing. Each
Party agrees that it shall not withhold from the other any Confidential
Information as a means of resolving a dispute.
11.5    Public Announcements. Neither Party shall make any public announcement
concerning the transactions contemplated herein, or make any public statement
which includes the name of the other Party or any of its Affiliates, or
otherwise use the name of the other Party or any of its Affiliates in any public
statement or document without the prior written consent of the other Party,
except as may be required by law, regulation, including SEC regulation, or
judicial order, in which case the Party required to make the public announcement
or public statement shall use commercially reasonable efforts to obtain the
approval of the other Party as to form, nature and extent of the public
announcement or public statement prior to issuing the same.
11.6    Noncompetition. Manufacturer shall not manufacture, produce, develop,
solicit or market the Product or any product using or incorporating the
Company’s proprietary Technology utilized hereunder, other than for Company
pursuant to the terms of this Agreement. Manufacturer shall not manufacture,
produce, develop, solicit or market any product that is substantially similar to
the Product during the Term and for three (3) years thereafter, without the
prior written consent of Company.
11.7    Injunctive Relief. In the event of a breach or threatened breach by a
Party of any provision of this Section, the other Party shall be authorized and
entitled to obtain from any court of competent jurisdiction equitable relief,
whether preliminary or permanent, in addition to any other rights or remedies to
which such Party may be entitled in law or equity.
Article 12
MISCELLANEOUS
12.1    Force Majeure and Failure of Suppliers.
(a)    Excusable Delay. Any delay in the performance of any of the duties or
obligations of either Party hereto (except the payment of money) shall not be
considered a breach of this Agreement and the time required for performance
shall be extended for a period equal to the period of such delay, provided that
such delay has been caused by or is the result of any acts of God, acts of a
public enemy or other terrorist acts, insurrections, riots, embargoes, labor
disputes, including strikes, lockouts, job actions, boycotts, fires,

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 18 of 24

--------------------------------------------------------------------------------



explosions, floods, shortages of material or energy, or other unforeseeable
causes beyond the control and without the fault or negligence of the Party so
affected, but not an Adverse Supply Event (a “Force Majeure”). The effected
Party shall give prompt notice to the other Party of such cause and a good faith
estimate of the continuing effect of the Force Majeure condition and duration of
the affected Party’s nonperformance, and shall take promptly whatever reasonable
steps are necessary or appropriate to relieve the effect of such cause(s) as
rapidly as possible. Subject to the provisions of Section 12.1(b), if a Force
Majeure prevents Manufacturer from manufacturing Products ordered by Company
hereunder for more than three (3) months, then Company may terminate this
Agreement immediately without further obligation to Manufacturer.
(b)    Transfer of Production. If Manufacturer becomes subject to a Force
Majeure event which prevents or substantially interferes with manufacture of the
Products at Manufacturer’s manufacturing facility, the Parties shall mutually
agree on implementation of an agreed-upon action plan to transfer production of
the Products to another Manufacturer facility or another manufacturer. The
Parties shall, after the execution of this Agreement and at the request of
either Party, meet to discuss and define such an action plan.
(c)    Suppliers. With respect to any components or materials supplied by
Manufacturer in connection with this Agreement, the Parties understand and agree
that Company shall approve in advance the suppliers chosen by Manufacturer.
Manufacturer shall be fully responsible for the timely and complete performance
of all the suppliers it utilizes in connection herewith and the satisfaction of
the Product Specifications and other requirements except for those materials
supplied by the Company.
12.2    Notices. All notices hereunder shall be delivered as follows: (a)
personally; (b) by facsimile and confirmed by first class mail (postage
prepaid); (c) by registered or certified mail (postage prepaid); or (d) by
overnight courier service, to the following addresses of the respective Parties:

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 19 of 24

--------------------------------------------------------------------------------



If to Company:
With a copy to:
LifeVantage Corporation
9815 S. Monroe Street
Sandy, Utah 84970
Attention: General Counsel
 Telephone: (801) 432-9000
Facsimile: (801) 906-7097
Kirt Shuldberg
Sheppard, Mullin, Richter & Hampton LLP
12775 El Camino Real
San Diego, CA 92130
Telephone: (858) 720-8900
Facsimile: (858) 509-3691
If to Manufacturer:
With copy to:
Deseret Laboratories, Inc.
1414 East 3850 South
St. George, Utah 84790
Attn: Mark H. Gubler
Telephone: (435) 628-8786
Facsimile: (435) 673-1202
Deseret Laboratories, Inc.
1414 East 3850 South
St. George, Utah 84790
Attn: Scott A. Gubler
Telephone: (435) 628-8786
Facsimile: (435) 673-1202

Notices shall be effective upon receipt if personally delivered or delivered by
facsimile and confirmed by first class mail, on the fifth business day following
the date of registered or certified mailing or on the first business day
following the date of or delivery to the overnight courier. A Party may change
its address listed above by written notice to the other Party.
12.3    Choice of Law/Venue/Jurisdiction. This Agreement shall be construed,
interpreted and governed by the laws of the State of Utah, excluding its choice
of law provisions. The United Nations Convention on the International Sale of
Goods is hereby expressly excluded. Any legal suit, action or proceeding arising
out of or relating to this Agreement shall be commenced in the state or federal
courts located in the City of Salt Lake City, Utah and each Party hereto
irrevocably submits to the exclusive jurisdiction and venue of any such court in
any such suit, action or proceeding.
12.4    Assignment. Manufacturer acknowledges that the rights granted by Company
to Manufacturer in this Agreement are unique to Manufacturer. This Agreement may
not be assigned or transferred, in whole or in part, by Manufacturer, by
operation of law or otherwise, without the prior written consent of Company,
which consent may be withheld in Company’s sole discretion. Notwithstanding the
foregoing, this Agreement shall be freely assignable by Company. Manufacturer
agrees, upon request, to execute, acknowledge and deliver to such successor any
additional documents that such successor may deem necessary to effectuate or
evidence such assignment.  No assignment shall relieve any Party of its
responsibility hereunder.
12.5    Entire Agreement. This Agreement, together with the Exhibits referenced
and incorporated herein, constitute the entire agreement between the Parties
concerning the subject matter hereof and supersede all written or oral prior
agreements or understandings with respect thereto.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 20 of 24

--------------------------------------------------------------------------------



12.6    Severability. This Agreement is subject to the restrictions,
limitations, terms and conditions of all applicable governmental regulations,
approvals and clearances. If any term or provision of this Agreement shall for
any reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.
12.7    Waiver-Modification of Agreement. No waiver or modification of any of
the terms of this Agreement shall be valid unless in writing and signed by
authorized representatives of both Parties. Failure by either Party to enforce
any such rights under this Agreement shall not be construed as a waiver of such
rights, nor shall a waiver by either Party in one or more instances be construed
as constituting a continuing waiver or as a waiver in other instances.
12.8    Insurance. Manufacturer shall, at its own cost and expense, obtain and
maintain in full force and effect the following insurance during the Term: (A)
Commercial General Liability, including personal and advertising injury
insurance and contractual liability insurance, with a per occurrence limit of
not less than One Million Dollars per occurrence and aggregate (this limit can
be satisfied using a primary general liability policy in combination with an
umbrella policy); (B) Products and Completed Operations Liability Insurance with
a per occurrence limit of not less than One Million Dollars and (C) Worker’s
Compensation and Employer’s Liability Insurance with statutory limits for
Workers’ Compensation and Employer’s Liability insurance limits of not less than
One Million Dollars per accident. In the event that any of the required policies
of insurance are written on a claims-made basis, then such policies shall be
maintained during the entire Term and for a period of not less than two (2)
years following the expiration or termination of this Agreement. Upon written
request, Manufacturer shall furnish certificates of insurance to Company as soon
as practicable after the Effective Date and within thirty (30) days after
renewal of such policies. Manufacturer shall name Company as an additional
insured party under its insurance policies of said types evidencing the required
insurance policies to Company. Each insurance policy that is required under this
Agreement shall be obtained from an insurance carrier with an A.M. Best rating
of at least A-VII.
12.9    Exhibits. All Exhibits referred to herein are hereby incorporated by
reference.
12.10    Further Actions. The Parties shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments, and to do and cause
to be done such further acts that may be necessary to carry out the provisions
and purposes of this Agreement, notwithstanding any expiration or termination of
this Agreement.
12.11    Subcontracting. Manufacturer shall not assign, subcontract or delegate
any of its rights or obligations under this Agreement without the express prior
written authorization of Company. Manufacturer shall cause any such authorized
subcontractor to be subject by contract to the same restrictions, exceptions,
obligations, reports, termination provisions, confidentiality provisions, and
other provisions contained in this Agreement as are applicable to Manufacturer.

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 21 of 24

--------------------------------------------------------------------------------



Manufacturer shall remain primarily obligated for all acts and omissions of any
of its subcontractors as if Manufacturer had performed the subcontracted
obligations itself, and shall guarantee the performance of the same.
12.12    Successors; Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and to each of their respective successors and
permitted assigns.
12.13    Independent Contractor. This Agreement shall not be deemed to create
any partnership, joint venture, or agency relationship between the Parties. Each
Party shall act hereunder as an independent contractor, and its agents and
employees shall have no right or authority under this Agreement to assume or
create any obligation on behalf of, or in the name of, the other Party. All
persons employed by a Party shall be employees of such Party and not of the
other Party, and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.
12.14    Counterparts. This Agreement may be executed by original or facsimile
signature in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
12.15    Headings. The headings used in this Agreement are for convenience only
and are not a part of this Agreement.


SIGNATURE PAGE FOLLOWS

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 22 of 24

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties intending to be bound by the terms and
conditions hereof have caused this Agreement to be signed by their duly
authorized representatives as of the date first above written.
LIFEVANTAGE CORPORATION
By: /s/ Douglas C. Robinson
Name: Douglas C. Robinson
Title: President and Chief Executive Officer
DESERET LABORATORIES, INC.
By: /s/ Scott A. Gubler
Name: Scott A. Gubler
Title: President and Chief Executive Officer




[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 23 of 24

--------------------------------------------------------------------------------





EXHIBIT A


Product Pricing


Product
LifeVantage Item Number
Manufacturer Item Key
Price
Protandim Mexico 30 ct
3010MX
LIF-05
[***]
Protandim US 30 ct
3010US
LIF-06
[***]
Protandim US Bulk Tbs/M
100160
LIF-06T
[***]
Canine Health US 30 ct
1500US
LIF-07
[***]
Protandim Japan 30 ct
3015JP
LIF-09
[***]
Protandim JP Bulk Tbs/M
100185
LIF-09T
[***]
Protandim Hong Kong 30 ct
3010HK
LIF-10
[***]
Protandim Canada 30 ct
3010CA
LIF-12
[***]
Canine Health Japan 30 ct
1500JP
LIF-13
[***]




[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission
Page 24 of 24